Title: To James Madison from Archibald Wilson Jr., 18 April 1804 (Abstract)
From: Wilson, Archibald, Jr.
To: Madison, James


18 April 1804, Greenock. “I wrote you a few days ago by the Americain Brigt. Brandy Wine Miller Capt. Collins who sailed from this port to Newyork on the 15th. Inst. and took the liberty therein to point out the impropriety of the Consul of the United States for the Clyde residing at Glasgow for the reasons therein sugjested that of Ocationing delays & adding to expence—let me inform you what makes me so well acquainted with this business is that most of the Americain vessels that f[r]equaint this port is generally Consigned to my Father & since I have been here I have had more or less to do in the Agency for the owners abroad—my father has been in the Commiss[i]on line here for a Number of years I hop[e] Sir as it is for the Interest of the Citizens of the United States alone that such a Change as I recomended would be desireable such information Cannot but meet your aprobation and I flatter myself that you will use your influance to effect the desire[d] Change of residence at all events I shall be exceeding happy to hear from you at any time & think my self highly honored by a freindly Correspondance with you on any subject you think worthy to comunicate.”
